Citation Nr: 1526092	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-28 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that rating decision, the RO denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus, as well as claims for service connection for sleep apnea, ischemic heart disease, atrial fibrillation, a skin condition, restless leg syndrome, and bilateral arm tremors.  

The Veteran's Notice of Disagreement with the November 2012 rating decision was received in December 2012.  The RO issued a Statement of the Case addressing all 8 issues in July 2013.  In lieu of a VA Form 9, the Veteran submitted a statement in support of his claims of service connection for hearing loss and tinnitus only.  The RO accepted this statement, in lieu of a VA Form 9, as a substantive appeal to the Board.  The Veteran did not appeal the remaining six issues.  

The Veteran initially requested to appear for a Board hearing at the RO, but later withdrew that request.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's current hearing loss is related to in-service acoustic trauma.  

2.  The Veteran's tinnitus is, as likely as not, related to the Veteran's hearing loss.  
CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hearing loss and tinnitus.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran asserts that his hearing loss began during service.  He was exposed to loud gunfire aboard a navy ship.  The Veteran's service treatment records (STRs) are negative for hearing loss; however, the Veteran's discharge examination notes that the Veteran was only provided with a whispered voice test at that time.  In a December 2012 statement, the Veteran reported that his occupation in the Navy was gunner's mate; and, during his Vietnam tour he was assigned to river patrol and his duties included firing a 50 caliber machine gun, 3.50 inch cannons, an M60 machine guns and small arms such as an M16, M79 grenade launcher, a .45 caliber pistol and a Thompson submachine gun.  The Veteran maintains that all of the weapons he used exceeded the safe decibel ranges and had blow-back concussion which damaged his ears.  The Veteran further stated that in August 1969 while on a training exercise, a 3.50 gun fired early and damaged his right ear drum.  The Veteran indicated that his immediate hearing loss was not severe, but he did notice it at the time of discharge.  A doctor in 1976 told him that he had scar tissue on his right ear drum due to the in-service incident in 1969.  

The Veteran is certainly competent to notice a loss of hearing.  To warrant service connection, however, there must be a current diagnosis of hearing loss for VA purposes, which is defined at 38 C.F.R. § 3.385.  

Results from a VA audiology examination in October 2012 reveal bilateral hearing loss for VA purposes.  See October 2012 VA examination report audiogram and speech recognition scores.  Notably, the results reflect that right ear hearing loss is worse than the left ear hearing loss.  The VA examiner, however, opined that the Veteran's hearing loss was not as likely as not (less than a 50 percent probability) caused by, or a result of, an event in the military.  The examiner noted the Veteran's in-service noise exposure from weapons fire, explosives, rockets and mortars; however, she reasoned that the current hearing loss was not related to service because the Veteran did not report a hearing loss at the time of discharge.  The examiner did, however, concede that the whispered voice test at discharge would not have detected a high-frequency hearing loss which is the type of loss that is often noise-induced.  

The examiner also diagnosed tinnitus and opined that the Veteran's tinnitus was related to his hearing loss.  

Weighing in favor of the claim is the opinion of a private audiologist, L.A., who examined the Veteran in August 2013.  L.A. reviewed the Veteran's service treatment records and post-service treatment records, including a copy of the October 2012 VA audiology examination.  L.A. opined that the Veteran's hearing loss and tinnitus were most likely caused by combat in Vietnam.  L.A. reasoned that the hearing loss (based on asymmetry and mixed hearing loss component in the right ear), was consistent with acoustic trauma that caused a perforated tympanic membrane which had since healed but which left scarring behind the tympanic membrane.  In addition, the left ear had a "4k-notch" consistent with noise-induced hearing loss.  The audiologist also pointed out that the Veteran's post-service occupational experience as a Sheriff's deputy would have required him to use hearing protection when qualifying and certifying on firearms.  

Finally, the examiner indicated that noise-induced hearing loss, even a mild hearing loss, can also cause tinnitus, and therefore his tinnitus may have started during his time in service.  

In summary, the evidence in this case consists of the credible statements from the Veteran, and two conflicting competent medical opinions regarding the likely etiology of the Veteran's hearing loss and tinnitus.  

While the discharge examination showed normal hearing on a whispered voice test, the VA examiner noted that such tests are unreliable because they are insensitive to high frequency loss.  Further, the VA examiner did not consider the Veteran's credible statements regarding the onset of his hearing loss or the fact that his hearing loss was asymmetrical because of the scarring of the tympanic membrane.  

Importantly, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the very least, the competent evidence for and against service connection for hearing loss and tinnitus is in equipoise; that is, the evidence demonstrating that the Veteran's hearing loss and tinnitus are related to in-service noise exposure is equally weighted against the evidence demonstrating other etiology, such as age or post-service occupations.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that his hearing loss and tinnitus are linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


